04/19/2022


1
                                                                                              Case Number: DA 22-0078

2

3

4

5                                IN THE MONTANA SUPREME COURT
6

7    IN RE THE MARRIAGE OF:                      )              Cause No. DA-22-0078
                                                 )
8    KELDAH ELIZABETH HEDSTROM,                  )
                                                 )              ORDER FOR EXTENSION
9
                   Petitioner and Appellee       )              FOR FILING OPENING
10       and                                     )              BRIEF
                                                 )
11   CODY CLAY PETERS,                           )
                                                 )
12                 Respondent and Appellant      )
13

14                 Upon review of Respondent’s Motion for Extension for Filing Opening Brief, and

15   good cause therefrom:
16
                   It is Hereby ORDERED the Respondent’s Extension for time to file Opening Brief
17
     is Granted. Respondent/Appellant shall have an additional 30 days to file the Opening Brief in this
18
     case.
19

20                 DATED this ____ day of February, 2022.

21                                               ______________________________
                                                 Supreme Court Justice
22

23
     cc: Jami Rebsom
        Rebecca Swandal
24

25

26

27

28
                                                                                                             1

                                                                                  Electronically signed by:
                                                                                     Bowen Greenwood
                                                                                 Clerk of the Supreme Court
                                                                                        April 19 2022